Citation Nr: 0326705	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  98-14 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for gastroduodenal 
irritability, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1999 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2000, the 
Board denied the veteran's claim; he thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, by means of an Order issued in March 
2001, vacated the Board's decision and remanded the claim to 
the Board for further action.  In November 2001, the Board 
remanded this claim; the requested actions have been 
completed, and the case is again before the Board for 
appellate consideration.

The issue of entitlement to Class III dental treatment, as 
adjunct to a service-connected disability, has been 
adjudicated separately from the issue identified above, and 
is no longer before the Board.  

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the New Orleans, Louisiana, Regional 
Office (RO), in May 2000.


FINDING OF FACT

Gastroduodenal irritability is manifested primarily by 
complaints of alternating diarrhea and constipation, and 
abdominal discomfort following meals, and by the absence of 
clinical evidence of weight loss, anemia, pain, tenderness, 
abdominal distention, or ascites


CONCLUSION OF LAW

The criteria for an increased rating for gastrodudenal 
irritability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7319 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist








II.  Increased Rating for Gastroduodenal Irritability

Service connection for a disability characterized as 
gastroduodenal irritability was granted by the Baltimore, 
Mardyland, RO in June 1972, at which time a 10 percent rating 
was assigned.  The veteran currently contends that this 
disorder has increased in severity, and that an increased 
rating should be assigned.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  In making its determination, the 
Board analyzes the extent to which a service-connected 
disability adversely affects a veteran's ability to function 
under the ordinary conditions of daily life, and bases the 
assigned rating, as far as practicable, on the average 
impairment of earning capacity in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the current level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by VA, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The severity of a disability characterized as gastroduodenal 
irritability is ascertained by the application of the rating 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2002).  Under these criteria, the 10 percent rating 
currently in effect contemplates moderate irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) with 
frequent episodes of bowel disturbance with abdominal 
distress.  A rating greater than 10 percent (in this 
instance, a 30 percent rating) is appropriate for severe 
disability, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

It is important to note that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of the pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (2002).  See 38 C.F.R. § 4.113 (2002).

Therepot of the most recent VA examination of the veteran, 
dated in April 2002, shows complaints of constant abdominal 
pain, altenating diarrhea and constipation, and 
gastroesophageal reflux.  On examination, however, the 
examiner was unable to discern any specific site of any ulcer 
disease; it was noted that the veteran merely pointed to the 
periumbical as the site of his pain.  The examiner noted that 
the veteran did not exhibit any weight loss, but to the 
contrary has slowly gained weight over the years.  The 
examiner also noted that there was no anemia, nor was pain or 
tenderness felt on physical examination; he further indicated 
that there was no other finding such as abdominal distention, 
ascites, or lymphadenopathy.  The examiner noted, at the time 
of that examination and upon subsequent review in November 
2002, that additional diagnostic testing would be helpful in 
identifying the nature and extent of the veteran's 
gastrointestinal disability.

On previous VA examination, in January 1999, the veteran 
indicated that he had been experiencing increased abdominal 
cramping that was described as colicky pain and distention.  
He reported that he had variable diarrhea and occasional 
constipation, and that, when he had diarrhea, it occurred 
three to four times daily.  However, he denied vomiting, and 
there were no complaints or objective findings for 
hematemesis or melena.  His weight was described as stable, 
and he denied receiving medical treatment for his 
gastrointestinal symptoms or the use of medical for the 
control of symptoms.  He further denied abdominal 
disturbances or other reactions after meals.  On examination, 
his abdomen was unremarkable other than that the abdomen was 
"diffusely and only moderately tender without guarding or 
rebound."  

In brief, the evidence does not support a finding that an 
increased rating can be awarded.  While the veteran indicated 
that he had alternating diarrhea and constipation, along with 
abdominal discomfort following meals, such complaints must be 
contrasted with the clinical evidence; as shown on 
examination, there has been no weight loss (to the contrary, 
the veteran's weight has increased over the years), anemia, 
pain, tenderness, abdominal distention, or ascites.  The 
objective evidence does not demonstrate that the nature of 
his gastroduodenal irritability is productive of severe 
impairment, in view of the absence of such clinical findings.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  In making this conclusion, the 
Board makes note of the veteran's repeated failures to 
undergo various diagnostic testing as requested by VA.  It 
would be mere conjecture to believe that those tests would 
present clinical information that would support the award of 
the increased rating sought by the veteran; in the absence of 
those test results, however, the Board can only evaluate his 
disability by refence to the clinical information of record 
which, to reiterate, the preponderance of which does not 
support his claim.






ORDER

An increased rating for gastroduodenal irritability is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



